DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 2, 4, 5, 13, 15, 45, 46, 48, 57, and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/28/2022.
Applicant's election with traverse of Invention II in the reply filed on 04/28/2022 is acknowledged.  The traversal is on the ground(s) that Applicant asserts there would not be a substantial burden for the Examiner to search and examine all claims.  This is not found persuasive because the scopes of the inventions differ and thus require different search strategies. Additionally, search strategies for an apparatus differ from search strategies for a method.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23, 26, and 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the first predictive model" in line 23 of page 5.  There is insufficient antecedent basis for this limitation in the claim. For further examination, it will be interpreted as “a first predictive model.”
Claim 23 recites the limitation “wherein the first predictive model is trained using a plurality of training datasets” in lines 1-2. It is unclear whether this is an active method step of the claim, wherein the method requires this manipulation to be performed, or whether this is a functional limitation of the first predictive model. For further examination, it will be interpreted as a functional limitation.
The term “substantially the same time” in claim 37 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For further examination, it will be interpreted as “the same time.”
Claim 38 recites the limitation “the apparatus” in line 2. There is insufficient antecedent basis for this limitation in the claim. For further examination, it will be interpreted as “the computing device.”
Claim 40 recites the limitation “the apparatus” in line 2. There is insufficient antecedent basis for this limitation in the claim. For further examination, it will be interpreted as “the computing device.”
All other claims are rejected by virtue of their dependence on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22, 23, 26, and 35-40 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 22 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 22 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “using the processing unit, executing a first trial at a first time interval, the first trial comprising: rendering a first instance of a primary task, requiring a first primary response from the individual to the first instance of the primary task using the input device; rendering a second instance of the primary task with a first interference, requiring a second primary response from the individual, using the input device, to the second instance of the primary task in the presence of the first interference; wherein the first interference is configured to divert the individual’s attention from the second instance of the primary task and is rendered as an interruptor or a distraction; and wherein the individual is instructed not to respond to the first interference that is configured as a distraction and to respond to the first interference that is configured as an interruptor; using the processing unit, executing a second trial at a second time interval that is subsequent to the first time interval, the second trial comprising: rendering a third instance of the primary task, requiring a third primary response from the individual to the third instance of the primary task using the input device; render a fourth instance of the primary task with a second interference, requiring a fourth primary response from the individual using the input device, to the fourth instance of the primary task in the presence of the second interference; wherein the second interference is configured to divert the individual’s attention from the fourth instance of the primary task and is rendered as the interruptor or the distraction; and wherein the individual is instructed not to respond to the second interference that is configured as the distraction and to respond to the second interference that is configured as the interruptor; receive data indicative of the first primary response, the second primary response, the third primary response, and the fourth primary response; using the processing unit, analyze the differences in the individual’s performance from performing the primary task without interference and with interference at least in part by determining differences between the data indicative of the first primary response, the second primary response, the third primary response, and the fourth primary response, to determine at least a first indicator of the cognitive ability of the individual; and using the processing unit, generate a scoring output indicative of a likelihood of onset of a neurodegenerative condition of the individual and/or a stage of progression of the neurodegenerative condition based at least in part on applying a first predictive model to the at least the first indicator.”  This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper. The “input device” and the “processing unit” correspond to a generic computer structure, which, according to Alice v. CLS, does not make a patent-ineligible judicial exception patent-eligible due to the recitation of one or more generic computer structures. Configuring a standard, computerized system to implement an abstract idea does not make the configuration patent-eligible. Manipulation of abstractions on a computer '"cannot meet the test because they are not physical objects or substances, and they are not representative of physical objects or substances."' Ultramercial, 772 F.3d at 717 (quoting Bilski, 545 F.3d at 963); see also Bancorp Services, LLC v. Sun Life Assur. Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012), cert. denied, 134 S. Ct. 2870 (2014) ("[A]dding a 'computer aided' limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible."') (quoting Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012). The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology as a result of this claimed subject matter.  Instead, the claim language just appears to be an improved way of indicating a neurodegenerative condition of an individual, and the indication of a neurodegenerative condition of an individual is not a technology, it is information.  As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to step 2B, the claim does not appear to recite additional elements that amount to significantly more. The claim recites the additional elements of “a computing device comprising a processing unit and an input device.” However, the “computing device comprising a processing unit and an input device” is not “significantly more” because it corresponds to a generic computer structure which, according to Alice v. CLS, does not make a patent-ineligible judicial exception patent-eligible due to the recitation of one or more generic computer structures. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 22 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Claim 23 simply further limits the abstract idea of claim 22 and is rejected.
Claim 26 further recites the limitations “wherein the processing unit is further configured to execute instructions and perform: applying at least one adaptive procedure to modify the primary task and/or the first interference, such that analysis of the data indicative of the third primary response and/or the fourth primary response indicates a modification of the at least the first indicator.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper. The the “processing unit” corresponds to a generic computer structure, which, according to Alice v. CLS, does not make a patent-ineligible judicial exception patent-eligible due to the recitation of one or more generic computer structures. Configuring a standard, computerized system to implement an abstract idea does not make the configuration patent-eligible. Manipulation of abstractions on a computer '"cannot meet the test because they are not physical objects or substances, and they are not representative of physical objects or substances."' Ultramercial, 772 F.3d at 717 (quoting Bilski, 545 F.3d at 963); see also Bancorp Services, LLC v. Sun Life Assur. Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012), cert. denied, 134 S. Ct. 2870 (2014) ("[A]dding a 'computer aided' limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible."') (quoting Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012). The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application. The claim language also meets step 2B because the claim does not appear to recite additional elements that amount to significantly more. The claim as a whole does not amount to significantly more than a judicial exception. Claim 26 is rejected.
Claim 35 simply further limits the abstract idea of claim 22 and is rejected.
Claim 36 simply further limits the abstract idea of claim 22 and is rejected.
Claim 37 simply further limits the abstract idea of claim 22 and is rejected.
Claim 38 further recites the limitations “adjusting a difficulty of one or both of the primary task or the first interference such that the apparatus renders at a second difficulty level one or more of: the third instance of the primary task, the fourth instance of the primary task, or the second interference.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper. The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application. The claim language also meets step 2B because the claim does not appear to recite additional elements that amount to significantly more. The claim as a whole does not amount to significantly more than a judicial exception. Claim 38 is rejected.
Claim 39 further recites the limitations “using the computing device, executing a third trial at a third time interval that is subsequent to the second time interval, the third trial comprising: rendering a fifth instance of the primary task, requiring a fifth primary response from the individual to the fifth instance of the primary task using the input device; render a sixth instance of the primary task with a third interference, requiring a sixth primary response from the individual using the input device, to the sixth instance of the primary task in the presence of the third interference; wherein the third interference is configured to divert the individual’s attention from the sixth instance of the primary task and is rendered as the interruptor or the distraction; and wherein the individual is instructed not to respond to the third interference that is configured as the distraction and to respond to the third interference that is configured as the interruptor; receive data indicative of the fifth primary response and the sixth primary response; using the computing device, analyze the differences in the individual’s performance from performing the primary task without interference and with interference at least in part by determining differences between the data indicative of the first primary response, the second primary response, the third primary response, the fourth primary response, the fifth primary response, and the sixth primary response, to determine at least a second indicator of the cognitive ability of the individual; and using the computing device, generate the scoring output relative of the likelihood of onset of the neurodegenerative condition of the individual and/or the stage of progression of the neurodegenerative condition, based at least in part on applying the first predictive model to the at least the second indicator.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper. The the “processing unit” corresponds to a generic computer structure, which, according to Alice v. CLS, does not make a patent-ineligible judicial exception patent-eligible due to the recitation of one or more generic computer structures. Configuring a standard, computerized system to implement an abstract idea does not make the configuration patent-eligible. Manipulation of abstractions on a computer '"cannot meet the test because they are not physical objects or substances, and they are not representative of physical objects or substances."' Ultramercial, 772 F.3d at 717 (quoting Bilski, 545 F.3d at 963); see also Bancorp Services, LLC v. Sun Life Assur. Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012), cert. denied, 134 S. Ct. 2870 (2014) ("[A]dding a 'computer aided' limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible."') (quoting Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012). The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application. The claim language also meets step 2B because the claim does not appear to recite additional elements that amount to significantly more. The claim as a whole does not amount to significantly more than a judicial exception. Claim 39 is rejected.
Claim 40 further recites the limitations “adjusting a difficulty of one or both of the primary task or the second interference such that the apparatus renders at a second difficulty level one or more of: the fifth instance of the primary task, the sixth instance of the primary task, or the third interference.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper. The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application. The claim language also meets step 2B because the claim does not appear to recite additional elements that amount to significantly more. The claim as a whole does not amount to significantly more than a judicial exception. Claim 40 is rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 23, 26, and 35-40 rejected under 35 U.S.C. 103 as being obvious over US 2014/0370479, hereinafter Gazzaley, in view of US 2016/0262680, hereinafter Martucci.
Regarding claim 22, Gazzaley discloses a computer-implemented method for enhancing one or more cognitive skills in an individual to provide an indication of a neurodegenerative condition of the individual (abstract, para [0171]), said method being implemented using a computing device comprising a processing unit and an input device (paras [0070], [0212]-[0214], [0217]-[0219]), said method comprising: using the processing unit (para [0070]), executing a first trial at a first time interval (paras [0100], [0109], [0115], [0116], first trial), the first trial comprising: rendering a first instance of a primary task (paras [0017], [0099], [0100], Fig. 10 step 2, present stimuli pertaining to a task), requiring a first primary response from the individual to the first instance of the primary task using the input device (paras [0017], [0099], [0100], individual is instructed to perform a primary task); rendering a second instance of the primary task with a first interference (paras [0017], [0098]-[0100], [0102], [0103], [0111]-[0114], task with interference), requiring a second primary response from the individual, using the input device, to the second instance of the primary task in the presence of the first interference ([0017], [0098]-[0100], [0102], [0103], [0111]-[0114]); wherein the first interference is configured to divert the individual’s attention from the second instance of the primary task and is rendered as an interruptor or a distraction (paras [0034], [0095], [0111]-[0112]); and wherein the individual is instructed not to respond to the first interference that is configured as a distraction (paras [0095], [0097], [0098], [0100], [0112]) and to respond to the first interference that is configured as an interruptor (paras [0095], [0097], [0098], [0100], [0113]); using the processing unit (para [0070]), executing a second trial at a second time interval that is subsequent to the first time interval (paras [0100], [0109], [0115], [0116] second trial), the second trial comprising: rendering a third instance of a primary task (paras [0017], [0099], [0100], Fig. 10 step 2, present stimuli pertaining to a task, repeated for second trial as described in [0115], [0116]), requiring a third primary response from the individual to the third instance of the primary task using the input device (paras [0017], [0099], [0100], individual is instructed to perform a primary task, repeated for second trial as described in [0115], [0116]); rendering a fourth instance of the primary task with a second interference (paras [0017], [0098]-[0100], [0102], [0103], [0111]-[0114], task with interference, repeated for second trial as described in [0115], [0116]), requiring a fourth primary response from the individual, using the input device, to the fourth instance of the primary task in the presence of the second interference ([0017], [0098]-[0100], [0102], [0103], [0111]-[0114], repeated for second trial as described in [0115], [0116]); wherein the second interference is configured to divert the individual’s attention from the fourth instance of the primary task and is rendered as the interruptor or the distraction (paras [0034], [0095], [0111]-[0112], repeated for second trial as described in [0115], [0116]); and wherein the individual is instructed not to respond to the second interference that is configured as the distraction (paras [0095], [0097], [0098], [0100], [0112], repeated for second trial as described in [0115], [0116]) and to respond to the second interference that is configured as the interruptor (paras [0095], [0097], [0098], [0100], [0113], repeated for second trial as described in [0115], [0116]); receive data indicative of the first primary response, the second primary response, the third primary response, and the fourth primary response (paras [0099], [0100], [0102], [0103], Fig. 10 step 4 receive input from the individual for primary tasks, repeated for second trial as described in [0115], [0116]); using the processing unit, analyze the differences in the individual’s performance from performing the primary task without interference and with interference at least in part by determining difference between the data indicative of the first primary response, the second primary response, the third primary response, and the fourth primary response, to determine at least a first indicator of the cognitive ability of the individual (paras [0035], [0096], [0097], [0107], [0108], interference cost).
Gazzaley does not expressly disclose using the processing unit, generate a scoring output indicative of a likelihood of onset of a neurodegenerative condition of the individual and/or a stage of progression of the neurodegenerative condition based at least in part on applying a first predictive model to the at least the first indicator.
However, Martucci discloses using a processing unit (para [0073]), generate a scoring output indicative of a likelihood of onset of a neurodegenerative condition of the individual and/or a stage of progression of the neurodegenerative condition (paras [0113], [0124], [0147], [0156]) based at least in part on applying a first predictive model to the at least the first indicator (paras [0113], [0124], [0147], [0156], apply model to performance measures).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Gazzaley to comprise using the processing unit, generate a scoring output indicative of a likelihood of onset of a neurodegenerative condition of the individual and/or a stage of progression of the neurodegenerative condition based at least in part on applying a first predictive model to the at least the first indicator, as taught by Martucci, as a simple substitution of one element (Martucci’s diagnosis method, paras [0113], [0124], [0147], [0156]) for another (Gazzaley’s diagnosis method, paras [0169] and [0171]) to obtain the predictable result of diagnosing neurological conditions (Martucci paras [0113], [0124], [0147], [0156]).
Regarding claim 23, Gazzaley as modified by Martucci discloses the method of claim 22, wherein the first predictive model is trained using a plurality of training datasets (Martucci, para [0113], trained using performance measures of a labeled population of subjects, Examiner’s note: examined as functional language in accordance with 112b rejection), each training dataset corresponding to a previously classified individual of a plurality of individuals (Martucci, para [0113], labeled population of subjects), and each training dataset comprising data representing the at least the first indicator of the cognitive ability of the classified individual and data indicative of a diagnosis of a status or progression of the neurodegenerative condition in the classified individual (Martucci, para [0113], performance measures of a labeled population of subjects).
Regarding claim 26, Gazzaley as modified by Martucci discloses the method of claim 22, wherein the processing unit is further configured to execute instructions and perform: applying at least one adaptive procedure to modify the primary task and/or the first interference, such that analysis of the data indicative of the third primary response and/or the fourth primary response indicates a modification of the at least the first indicator (Gazzaley, paras [0008], [0024], [0026], [0027], [0036], [0037], [0050], [0109], [0124]-[0129]).
Regarding claim 35, Gazzaley as modified by Martucci discloses the method of claim 22, wherein the processing unit is configured to render the first instance of the primary task as a continuous visuo-motor tracking task (Gazzaley, Fig. 1B, paras [0114], [0121], [0147], [0156], [0228], [0238]-[0241]), and wherein the first instance of the primary task and the second instance of the primary task are a first time interval of the continuous visuo-motor task (Gazzaley paras [0100], [0102], [0103], [0109], [0115], [0116]).
Regarding claim 36, Gazzaley as modified by Martucci discloses the method of claim 22, wherein the processing unit is configured to render the first interference and second interference as a target discrimination interference (Gazzaley paras [0228], [0238]-[0241]).
Regarding claim 37, Gazzaley as modified by Martucci discloses the method of claim 22, wherein the processing unit is configured to: (i) receive a secondary response to the first interference at substantially the same time as the processing unit receives the second primary response; or (ii) receive the secondary response to the first interference that is an interruptor at substantially the same time as the processing unit receives the first primary response and not receive the secondary response to the first interference that is a distraction at substantially the same time that processing unit receives the first primary response (Gazzaley, para [0103]).
Regarding claim 38, Gazzaley as modified by Martucci discloses the method of claim 22, further comprising adjusting a difficulty of one or both of the primary task or the first interference such that the apparatus renders at a second difficulty level one or more of: the third instance of the primary task, the fourth instance of the primary task, or the second interference (Gazzaley, paras [0008], [0024], [0026], [0027], [0036], [0037], [0050], [0109], [0124]-[0129]).
Regarding claim 39, Gazzaley as modified by Martucci discloses the method of claim 22, further comprising using the computing device, executing a third trial at a third time interval that is subsequent to the second time interval (Gazzaley paras [0100], [0109], [0115], [0116] third trial), the third trial comprising: rendering a fifth instance of a primary task (Gazzaley paras [0017], [0099], [0100], Fig. 10 step 2, present stimuli pertaining to a task, repeated for third trial as described in [0115], [0116]), requiring a fifth primary response from the individual to the fifth instance of the primary task using the input device (Gazzaley paras [0017], [0099], [0100], individual is instructed to perform a primary task, repeated for third trial as described in [0115], [0116]); rendering a sixth instance of the primary task with a third interference (Gazzaley paras [0017], [0098]-[0100], [0102], [0103], [0111]-[0114], task with interference, repeated for third trial as described in [0115], [0116]), requiring a sixth primary response from the individual, using the input device, to the sixth instance of the primary task in the presence of the third interference (Gazzaley [0017], [0098]-[0100], [0102], [0103], [0111]-[0114], repeated for third trial as described in [0115], [0116]); wherein the third interference is configured to divert the individual’s attention from the sixth instance of the primary task and is rendered as the interruptor or the distraction (Gazzaley paras [0034], [0095], [0111]-[0112], repeated for third trial as described in [0115], [0116]); and wherein the individual is instructed not to respond to the third interference that is configured as the distraction (Gazzaley paras [0095], [0097], [0098], [0100], [0112], repeated for third trial as described in [0115], [0116]) and to respond to the third interference that is configured as the interruptor (Gazzaley paras [0095], [0097], [0098], [0100], [0113], repeated for third trial as described in [0115], [0116]); receive data indicative of the fifth primary response and the sixth primary response (Gazzaley paras [0099], [0100], [0102], [0103], Fig. 10 step 4 receive input from the individual for primary tasks, repeated for third trial as described in [0115], [0116]); using the processing unit, analyze the differences in the individual’s performance from performing the primary task without interference and with interference at least in part by determining difference between the data indicative of the first primary response, the second primary response, the third primary response, the fourth primary response, the fifth primary response, and the sixth primary response to determine at least a second indicator of the cognitive ability of the individual (Gazzaley paras [0035], [0096], [0097], [0107], [0108], interference cost), using the computing device (Martucci para [0073]), generate a scoring output indicative of the likelihood of onset of the neurodegenerative condition of the individual and/or the stage of progression of the neurodegenerative condition (Martucci paras [0113], [0124], [0147], [0156]) based at least in part on applying a first predictive model to the at least the second indicator (Martucci paras [0113], [0124], [0147], [0156], apply model to performance measures).
Regarding claim 40, Gazzaley as modified by Martucci discloses the method of claim 39, further comprising adjusting a difficulty of one or both of the primary task or the second interference such that the apparatus renders at a second difficulty level one or more of: the fifth instance of the primary task, the sixth instance of the primary task, or the third interference (Gazzaley, paras [0008], [0024], [0026], [0027], [0036], [0037], [0050], [0109], [0124]-[0129]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791